Judge BRIGGS
specially concurring.
I agree with the majority that in the circumstances presented here the employer, but not the co-employee, has immunity from the employee's action in tort. I write separately to address the distinct sources and rationales for employer and co-employee immunity and to stress the resulting difference in their scopes. I also write to address the difference between the analysis that leads to my conclusion and the analysis used in some prior decisions.
I.
As the majority notes, the bar on civil actions in tort by employees against employers for injuries arising out of and in the course employment is a creature of statute. See §§ 8-41-104 and 8-41-105, C.R.8.1999. In re Question Submitted by U.S. Court of Appeals, 759 P.2d 17 (Colo.1988). In contrast, the bar on tort claims by employees against co-employees is a judicially created rule. See Popovich v. Irlando, 811 P.2d 379 (Colo.1991).
Just as the sources of immunity differ for employers and co-employees, so do the underlying policy considerations. For example, tort immunity for an employer is part of a statutorily created social contract that, at the *338same time, makes the employer liable to an injured employee for workers' compensation benefits, without regard to fault. To the extent one remedy is not available, the other is. Thus, even though the result is to give the employer immunity from tort claims, making the employer liable for workers' compensation benefits when an employee is injured by the intentional acts of a co-employee is deemed to further the "broad remedial objective" of the Workers' Compensation Act. See In re Question, supra, 759 P.2d at 21.
The same remedial goals and resulting social contract do not underlie co-employee immunity. Of course, granting a co-employee immunity from suit may be consistent with the aim of the workers' compensation scheme in some cireumstances. For example, in accepting employment in a job that involves inherent risks of injury, it can be argued that a co-employee may reasonably expect immunity from a tort claim for negligence resulting in an industrial accident. See Kandt v. Evans, 645 P.2d 1300 (Colo.1982).
Nevertheless, an employee does not receive any additional remedy under the Workers' Compensation Act when immunity from a civil action is extended to a co-employee. Further, immunity eliminates the beneficial deterrent effect of the threat of suit. Moreover, a co-employee who is alleged to have committed an intentional tort has less of a reasonable expectation of immunity from suit as part of any social contract. See Popovich v. Irlando, supra.
The majority of states therefore do not provide any form of immunity to a co-employee for alleged intentional acts. See generally A. Larson & L. Larson, 6 Larson's Workers' Compensation Law, § 72.21 (1998)(thirty-four states have now abolished co-employee immunity for intentional conduct). While Colorado has not entirely abandoned the doctrine, the supreme court has made clear that a co-employee's immunity from tort claims for intentional acts is not as extensive as an employer's immunity.
As the majority indicates, the supreme court has adopted the "positional-risk," or "but for," standard to determine when a claim "arises out of" employment. This standard applies for purposes of determining the scope of immunity for both employers and co-employees. See Popovich v. Irlando, supra; In re Question, supra.
Likewise, in determining the scope of immunity for both employers and co-employees, the supreme court has divided intentional conduct by co-employees into three categories: conduct that has some "inherent connection with employment"; conduct that is "inherently private"; and conduct that is deemed to be neither, and may therefore be called "neutral." See Popovich v. Irlando, supra; In re Question, supra.
However, the supreme court has reached very different conclusions regarding the result of placing a co-employee's intentional conduct in one of the three categories. The difference depends on whether the immunity is for an employer or a co-employee.
As to employer immunity, the court in In re Question, supra, 759 P.2d at 21, concluded as follows:
Under the 'but-for test, assaults by coworkers are compensable as long as they are not motivated by personal vengeance stemming from contact with the employee outside of the employment.
In other words, unless the conduct falls within the second category of "inherently private" conduct, the employer is immune from suit-but the injured employee is eligible for workers' compensation benefits.
In contrast, as to co-employee immunity, the supreme court concluded in Popovich v. Irlando, supra, 811 P.2d at 384, as follows:
[TJhe rule of co-employee immunity must be strictly limited 'to injuries sustained where both the tortfeasor and the victim are acting in the course of their employment' in order to preserve the deterrent function of tort liability 'as to those acts between employees not "arising out of and in the course of" the employment relationship. Claimant's tort claim will be barred by reason of the 'arising out of component of the co-employee immunity rule only if the tortious conduct originates in the work-related duties or responsibilities of the co-employee tortfeasor so as to be considered part of the co-employee's service to *339the employer in connection with the co-employee's contract of employment. If the tortious conduct originates in matters personal to the tortfeasor or derives from a neutral source unrelated to the tortfeasor's employment, then the tortious conduct does not arise out of employment and thus is not immunized from tort lability by reason of the co-employee immunity rule, even though the injury to the victim of tort occurs within the seope of the victim's employment. (emphasis added)
In other words, unless the co-employee's conduct falls within the first category of conduct that is "inherently connected with the employment," such as a dispute over job duties or performance-the co-employee is not immune from suit-even if the employee is eligible for workers' compensation benefits.
The result is that, for the same conduct by the co-employee, the employee's injuries may be deemed to have arisen out of employment for purposes of employer immunity, but not for purposes of co-employee immunity. It may be confusing analytically to treat injuries caused by identical co-employee conduct as arising out of employment for one purpose but not the other. Nevertheless, the difference in result is grounded in sound public policy.
Accordingly, I agree with the majority that the employee in this case is barred from bringing a civil action against the employer for the alleged intentional conduct of the co-employee. At the same time, the employee is not barred from bringing a civil action against the co-employee.
IL.
Our conclusions differ from those in Ferris v. Bakery, Confectionery & Tobacco Union, 867 P.2d 38 (Colo.App.1993), and Stamper v. Hiteshew, 797 P.2d 784 (Colo.App.1990). The difference results from the application of the tests articulated by the supreme court in In re Question and Popovich.
In Stamper, the claimant brought a civil action against her employer, an individual doing business as a sole proprietorship. She alleged that the employer had personally engaged in, among other things, acts of sexual harassment. The trial court granted summary judgment dismissing her state claims as barred by the Act.
On appeal, the division in Stamper reversed. It reasoned that a neutral force, the third category of conduct defined by the supreme court in In re Question, was one that is blind or irrational in nature, having been applied against the employee solely because the employee happened to be at a particular place at a particular time. The division concluded that, because the employer's acts had been targeted at the employee, they were not neutral in nature. It further concluded that, as a result, the claims could not be characterized as having arisen out of the employment. The division made no distinction between the roles of the defendant as the employer liable for payment of workers' compensation benefits and as the co-employee.
In Ferris, the employee likewise brought suit against her employer. She alleged that she had been subjected to a continuing series of unwanted sexual advances, primarily by the employer's president. The trial court granted summary judgment in favor of the employer.
On appeal, the division reversed the summary judgment granted the employer on the claims based on sexual harassment. Relying on Stamper, the division concluded that, because the alleged acts were specifically targeted at the employee, they could not be deemed neutral in nature. As in Stomper, the division in Ferris further concluded that the employee's injuries did not arise out of the course of employment.
My analysis differs from that in Ferris and Stamper in two respects. First, I do not agree that merely because a co-employee's conduct is intentionally directed at an employee, it therefore cannot be deemed to fall in the third category of neutral conduct. I recognize that in In re Question and Popo-vich, the supreme court included certain statements that could lead to such a conclusion. For example, the court did refer to intentional acts that constitute neutral forces as those that in essence are equivalent to blind or irrational forces that would have caused injury to any employee who happened *340to be in the position of the employee at the time and place in question. However, while these are certainly examples of neutral forces, I do not read the opinions as HEmiting the third category of neutral conduct to that which is a blind or irrational force not directed at a particular employee.
The supreme court in both In re Question and Popovich defined "neutral conduct" in several ways. For example, the court twice expressly stated that the third category of neutral conduct refers to all conduct not falling within the other two categories of conduct that is "inherently private" or "inherently connected with employment." In re Question, supra, 759 P.2d at 22 (An employee may be injured by "some neutral force, meaning by 'neutral' neither personal to the claimant nor distinctly associated with the employment.")(emphasis original), In re Question, supra, 759 P.2d at 23 ("Wilful assaults upon the claimant, like injuries generally, can be divided into three categories: those that have some inkerent conmection with the employment, those that are inherently private, and those that are neither, and may therefore be called 'neutral' ")(emphasis original).
More recently, the court in Popovich provided the same definition. Popovich v. Irlando, supra, 811 P.2d at 383 ("We noted in [In re Question ] that intentional torts committed against an employee by a co-employee can be divided generally into three categories; those that have an inherent connection with the employment; those that are inherently private; and those that are neither inherently employment-related nor private and thus are designated as 'neutral' ").
Under this approach, the third category of neutral conduct is not limited to conduct that is the product of "blind or irrational force not directed at a particular employee," which would thereby exclude all co-employee intentional acts directed at other employees. Rather, co-employee intentional acts that are neither inherently connected with employment nor the result of inherently private conduct are treated as equivalent to blind or irrational forces. See In re Question, supra, 759 P.2d at 24 ("The third category of neutral assaults includes 'assaults which are in essence equivalent to blind or irrational forces ... .'")(emphasis added).
The other difference between my analysis and that in Ferris and Stamper is my disagreement with the assumption in those cases that in determining employer immunity, unless the conduct is deemed to fall within the third category of "neutral" conduct, an employee's injuries necessarily do not arise out of the employment relationship. To the contrary, as the supreme court made clear in In re Question, unless the co-employee's intentional conduct falls within the second category of "inherently private" conduct, the employee's injuries do arise out of the employment, at least for purposes of employer immunity.
In neither Ferris nor Stamper did the employee and co-employee have any contacts or relationship outside the workplace that led to the co-employee's intentional conduct. Thus, however else the intentional acts in those cases might be characterized, they cannot be characterized as falling within the second category of "inherently private" conduct.
As a result, under the supreme court's test in In re Question for employer immunity, the injuries in both Ferris and Stamper cases did arise out of and in the course of employment. The employees in both cases should therefore have been barred from pursuing any tort claims against their employers.
On the other hand, in neither Ferris nor Stamper did the co-employees' intentional conduct arise out of any dispute about job performance, duties, or conditions or, aside from time and place, have any other connection with employment. Thus, however else the intentional acts in those cases might be characterized, they cannot be characterized as falling within the first category of conduct "inherently connected with employment."
As a result, under the supreme court's test in Popovich for co-employee immunity, the employee's injuries in both Ferris and Stamper cases did not arise out of and in the course of employment. The employees in both cases therefore could properly bring civil actions in tort against the co-employees.
*341Under my interpretation of In re Question and Popovich I do agree with the result reached in a third opinion decided by this court. In Patel v. Thomas, 793 P.2d 632 (Colo.App.1990), the employee brought suit for sexual harassment, not against the employer, but against the co-employee. The conduct of the co-employee was not inherently connected with employment. Thus, while my approach differs in some respects, in my view the division in Patel properly concluded that the co-employee was not immune from suit.
The only possible caveat to these conclusions is whether a different rule should apply to a business operated as a sole proprietorship. That issue was not addressed in Ferris or Stamper, and we have no occasion do address it here.
In sum, the tests for determining employer and co-employee immunity share some similarities. Nevertheless, the two immunity doctrines stem from different sources, rest on different policy considerations, and, as a result, are different in scope. Because of that difference, I concur in the majority's conclusion that the employee is barred from bringing a tort action against the employer, but not the co-employee.